Hudgins, J.,
concurring.
The testator, a resident of Florida, devised his home in St. Petersburg, Florida, and his real estate in Virginia to a trustee for the benefit of named beneficiaries. He gave his widow the right to use the Florida residence as a home so long as she lived. Under the laws of Florida, this property is defined as a homestead, and, on the death of the testator, it passed to the widow ,in fee. She claimed the homestead in fee, pursuant to the provision of the Florida statute, and asserted her right to the benefits bequeathed her by the will.
The first question presented is whether, under the laws of Florida, the widow may assert her right to the homestead property in fee, notwithstanding a contrary provision in her husband’s will, and also receive the benefits bequeathed her by the same will.
The right to make disposition of property by will is a statutory right, and not an inherent right. The constitution and general laws of Florida provide: (1) that property defined as the homestead shall not be alienated without the joint consent of the husband and wife when that relation exists (Constitution of 1885, Art. X, sec. 1); (2) that, if the head of a family leaves a widow but no lineal descendants, the homestead shall not be the subject of devise but shall pass to the widow in fee (21 Fla. Statutes Anno., secs. 731.05, 731.23); (3) that the widow’s dower “shall be one-third part in fee simple of the real property and one-third part absolutely of the personal property owned by her husband at the time of his death or had before conveyed whereof she had not relinquished her right of dower as provided by law * # * . The homestead shall not be included in the property subject to dower but shall descend as other*190wise provided in this Act for the descent of homesteads” (1933 General Laws of Florida, vol. 1, ch. 16103, Art. IV, sec. 35); and (4) that the widow, under the same statute, is given the right to elect between dower and the benefits devised and bequeathed her by her husband’s will.
In other words, the Florida law provides that the widow (where there are no lineal descendants) shall be entitled to the. homestead property in fee, plus her dower rights, or plus any property rights devised and bequeathed to her under her husband’s will. Once a homestead is acquired, the husband cannot alienate it without the jointure of the wife during his life, nor can he deprive his widow of it by will. The Florida law does not require a widow to elect between her right to the homestead and her right to the benefits under the will. She is entitled to both.
That part of the will which, devised the homestead to the trustee is an attempt, intentionally or unintentionally, to contravene the declared public policy of the State of Florida. It deals with real estate situated in Florida, and its validity and effect must be determined by the laws of that state, providing for the devolution of property within its jurisdiction.
The next question presented is whether the widow must account to appellees for the value of the Florida homestead before she is entitled to receive any benefits in the Virginia realty devised her by her husband, a resident of Florida at the time of his death.
The Virginia court must determine whether the will was executed according to the mode prescribed by Virginia law for the devolution of property within its jurisdiction. It is conceded that the will was executed in the mode prescribed. The disposition of the real estate situated in Virginia is clear and unambiguous. This Virginia realty is included in the residuum of the estate, consisting of three-fifths personalty and two-fifths realty bequeathed and devised to the named trustee with full power to sell and reinvest the proceeds, the income from which was directed to *191be paid his wife so long as she may live, and at her death the trustee was directed to pay and deliver all property then in its hands to appellees. The will further provided that “no purchaser * * * from said trustee shall ever be required to see to the proper application of the purchase money.” These provisions create a trust fund whereby personalty and realty are intermingled with the intention of producing an income for the widow during her life and for ultimate distribution between remaindermen. This constituted an equitable conversion of realty into personalty. Such being the case, the law of the domicile controls and not the law of the situs.
Even if the doctrine of equitable conversion does not apply, appellees’ contention cannot be upheld. To do so would render effective in Virginia a provision of a. will concerning property situated in Florida, which provision the Florida law expressly declares to be invalid and of no effect. Florida has an inalienable right to declare what property may or may not be disposed of by will. She has exercised this right by declaring that, under the facts stated, the homestead is not property which may be transferred by will. Appellees cannot enforce the doctrine of election in Virginia to affect adversely the devolution of property in Florida owned by a citizen of Florida at the time of his death.
I concur in the conclusion expressed in the majority opinion.